Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Upon the facts disclosed by a reading of the papers the court had no" power to discontinue the action or cancel the lien. The lien could only be canceled and discharged in the manner prescribed by sections 19,  20, 55 and 59 of the Lien Law, and the facts disclosed by a reading of the motion papers fail to show that the defendants brought themselves within the provisions of the Lien Law referred to. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.